DETAILED ACTION
I.	Claims 6 and 13 have been cancelled.
II.	Claims 21 and 22 have been added.
III.	Claims 1-5, 7-12 and 14-22 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                    Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-12 and 14-22 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 02/18/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to claims 1, 9 and 15 give cause for the previous 35 U.S.C. 112(b) rejection to be hereby withdrawn.
As per independent claims 1, 9, and 15, generally, the prior art of record, United States Patent Application Publication No. US 20140304505 A1 to Dawson which shows abstraction layer for default encryption with orthogonal encryption logic session object, and automated authentication, with a method for online litigation; and United States Patent Application Publication No. US 20180150414 A1 to Wilson et al. which shows securing stream buffers, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “activating a timer upon receipt of the first data segment of the first quantity of data segments; and upon the timer reaching a threshold value, deleting the second quantity of data segments stored in the encrypted storage container”, claim 9: “activate a timer upon receipt of a data segment of the first quantity of data segments; and upon the timer reaching a threshold value, delete all data segments stored in the encrypted storage container”, claim 15: “activating a timer upon receipt of a data segment of the first quantity of data segments; and upon the timer reaching a threshold value, deleting all data segments stored in the encrypted storage container”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431